                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ROBERT HENRY JORDAN,

                       Plaintiff,

               v.                                             Case No. 19-C-649

ANDREW M. SAUL,
Commissioner of Social Security,

                       Defendant.


      DECISION AND ORDER AFFIRMING THE COMMISSIONER’S DECISION


       This is an action for judicial review of the final decision of the Commissioner of Social

Security denying Plaintiff Robert Henry Jordan’s applications for disability insurance benefits and

supplemental security income under Titles II and XVI of the Social Security Act. Plaintiff, who

is currently serving a state prison sentence at Columbia Correctional Institution and representing

himself, asserts that the Commissioner’s decision should be reversed. For the following reasons,

the decision of the Commissioner will be affirmed.

                                        BACKGROUND

       Plaintiff filed an application for supplemental security income in August 2012, and an

application for disability insurance benefits in September 2012, alleging disability beginning on

April 1, 2003. Plaintiff listed bipolar disorder, sleeping disorder, and hyperactive disorder as the

conditions that limited his ability to work. R. 227. After his applications were denied initially and

on reconsideration, Plaintiff requested a hearing before an administrative law judge (ALJ). On

March 16, 2018, ALJ Jeffry Gauthier conducted a hearing where Plaintiff, who represented

himself, and a vocational expert (VE) testified. R. 66–91.




        Case 1:19-cv-00649-WCG Filed 10/26/20 Page 1 of 14 Document 55
       At the start of the hearing, Plaintiff confirmed that the Agency had explained his right to

representation but indicated he did not obtain representation. The ALJ noted that Plaintiff had

nine months to obtain counsel and proceeded with the hearing. R. 69–70. At the time of the

hearing, Plaintiff was thirty-five years old and incarcerated at the Racine Correctional Institution.

R. 68, 73. He was convicted of sexual assault of a minor and sentenced to thirteen years of

imprisonment. R. 74. Plaintiff worked as a custodian in the Institution and had previously cleaned

the showers and restrooms. R. 76. He obtained his HSCD while incarcerated. R. 77. Plaintiff

testified that the condition that is most disabling is his “hyperactive” disorder. He explained that

he does things without thinking. He reported taking Clonodine for the condition and that the

medication worked but made him drowsy. R. 80–81. Plaintiff stated that he goes to therapy every

three weeks. R. 82. Each day Plaintiff works as a custodian, watches television, listens to music,

and draws. R. 84.

       In an eleven-page decision dated July 25, 2018, the ALJ determined Plaintiff was not

disabled. R. 50–60. The ALJ’s decision followed the five-step sequential evaluation process for

determining disability prescribed by the Social Security Administration (SSA). At step one, the

ALJ concluded that Plaintiff has not engaged in substantial gainful activity since April 1, 2003,

the alleged onset date. R. 52. At step two, the ALJ concluded Plaintiff has the following severe

impairments: bipolar disorder and attention deficit hyperactive disorder. R. 53. At step three, the

ALJ concluded Plaintiff did not have an impairment or combination of impairments that met or

medically equaled the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id.

       Next the ALJ assessed Plaintiff’s residual functional capacity (RFC) and found that

Plaintiff can perform a full range of work at all exertional levels but with the following

nonexertional limitations:



                                                 2

        Case 1:19-cv-00649-WCG Filed 10/26/20 Page 2 of 14 Document 55
       The claimant can never work at unprotected heights nor around moving mechanical
       parts. He can never operate a motor vehicle in a place of work. With regard to
       understanding, remembering and carrying out instructions, the claimant can perform
       simple, routine, and repetitive tasks, but not at a production rate pace. With regard
       to the use of judgment in the workplace, the claimant can make simple work-related
       decisions. Additionally, the claimant can frequently interact with supervisors, and
       occasionally interact with coworkers and the public. The claimant can tolerate
       occasional changes in a routine work setting. Furthermore, in addition to normal
       breaks given, the claimant will be off task less than ten percent of the time in an
       eight-hour workday.

R. 55. At step four, the ALJ concluded that Plaintiff has no past relevant work but considering his

age, education, work experience, and RFC, there are jobs that exist in significant numbers in the

national economy that he can perform, including laundry worker, assembly, and food preparation.

R. 59. Accordingly, the ALJ found that Plaintiff has not been under a disability from April 1,

2003, through the date of the decision. Id. The Appeals Council denied Plaintiff’s request for

review, making the ALJ’s decision the final decision of the Commissioner.

                                      LEGAL STANDARD

       The burden of proof in social security disability cases is on the claimant. 20 C.F.R.

§ 404.1512(a) (“In general, you have to prove to us that you are blind or disabled.”). While a

limited burden of demonstrating that other jobs exist in significant numbers in the national

economy that the claimant can perform shifts to the SSA at the fifth step in the sequential process,

the overall burden remains with the claimant. 20 C.F.R. § 404.1512(f). This only makes sense,

given the fact that the vast majority of people under retirement age are capable of performing the

essential functions required for some subset of the myriad of jobs that exist in the national

economy. It also makes sense because, for many physical and mental impairments, objective

evidence cannot distinguish those that render a person incapable of full-time work from those that

make such employment merely more difficult. Finally, placing the burden of proof on the claimant




                                                 3

        Case 1:19-cv-00649-WCG Filed 10/26/20 Page 3 of 14 Document 55
makes sense because many people may be inclined to seek the benefits that come with a finding

of disability when better paying and somewhat attractive employment is not readily available.

       The determination of whether a claimant has met this burden is entrusted to the

Commissioner of the Social Security Administration. Judicial review of the decisions of the

Commissioner, like judicial review of all administrative agencies is intended to be deferential.

Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010). The Social Security Act specifies that the

“findings of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive.” 42 U.S.C. § 405(g). But the “substantial evidence” test is not

intended to reverse the burden of proof. In other words, a finding that the claimant is not disabled

can also follow from a lack of convincing evidence.

       Nor does the test require that the Commissioner cite conclusive evidence excluding any

possibility that the claimant is unable to work. Such evidence, in the vast majority of cases that

go to hearing, is seldom if ever available. Instead, the substantial evidence test is intended to

ensure that the Commissioner’s decision has a reasonable evidentiary basis. Sanders v. Colvin,

600 F. App’x 469, 470 (7th Cir. 2015) (“The substantial-evidence standard, however, asks whether

the administrative decision is rationally supported, not whether it is correct (in the sense that

federal judges would have reached the same conclusions on the same record)”).

       The Supreme Court recently reaffirmed that “[u]nder the substantial-evidence standard, a

court looks to an existing administrative record and asks whether it contains ‘sufficien[t] evidence’

to support the agency’s factual determinations.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “The phrase ‘substantial

evidence,’” the Court explained, “is a ‘term of art’ used throughout administrative law to describe

how courts are to review agency factfinding.” Id. “And whatever the meaning of ‘substantial’ in



                                                 4

        Case 1:19-cv-00649-WCG Filed 10/26/20 Page 4 of 14 Document 55
other contexts,” the Court noted, “the threshold for such evidentiary sufficiency is not high.” Id.

Substantial evidence is “‘more than a mere scintilla.’” Id. (quoting Consolidated Edison, 305 U.S.

at 229). It means—and means only—“‘such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Id.

       The ALJ must provide a “logical bridge” between the evidence and his conclusions.

Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000). “Although an ALJ need not discuss every

piece of evidence in the record, the ALJ may not ignore an entire line of evidence that is contrary

to the ruling.” Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009) (citing Villano v. Astrue, 556

F.3d 558, 563 (7th Cir. 2009); Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004)). But it

is not the job of a reviewing court to “reweigh evidence, resolve conflicts, decide questions of

credibility, or substitute [its] judgment for that of the Commissioner.” Lopez ex rel. Lopez v.

Barnhart, 336 F.3d 535, 539 (7th Cir. 2003); Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir.

2019). Given this standard, and because a reviewing court may not substitute its judgment for that

of the ALJ, “challenges to the sufficiency of the evidence rarely succeed.” Schmidt v. Barnhart,

395 F.3d 737, 744 (7th Cir. 2005).

       Additionally, the ALJ is expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). Finally, judicial review is limited to the rationales

offered by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery

Corp., 318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

                                             ANALYSIS

       As an initial matter, the court will address the medical records and exhibits Plaintiff

attached to his brief and submitted to the court after filing his brief. A court may “at any time



                                                 5

        Case 1:19-cv-00649-WCG Filed 10/26/20 Page 5 of 14 Document 55
order additional evidence to be taken before the Commissioner of Social Security, but only upon

a showing that there is new evidence which is material and that there is good cause for the failure

to incorporate such evidence into the record in a prior proceeding.” 42 U.S.C. § 405.

       Evidence is “new” if it was “not in existence to the claimant at the time of the
       administrative proceeding.” New evidence is “material” if there is a “reasonable
       probability” that the ALJ would have reached a different conclusion had the
       evidence been considered. Thus, new evidence is material only if it is relevant to
       the claimant’s condition “during the relevant time period encompassed by the
       disability application under review.”

Schmidt v. Barnhart, 395 F.3d 737, 742 (7th Cir. 2005) (citations omitted).

       Many of the records Plaintiff requests that the court consider were generated before his

alleged onset date or post-date the ALJ’s decision and are therefore not material to the ALJ’s

decision. See Getch v. Astrue, 539 F.3d 473, 484 (7th Cir. 2008) (“None of the new evidence

proffered by Mr. Getch speaks to his condition at the relevant time period; it pertains only to his

allegedly worsening condition in 2004 and 2005—well after the ALJ rendered his decision. If Mr.

Getch has developed additional impairments, or his impairments have worsened, since his first

application for benefits, he may submit a new application.” (citation omitted)). Plaintiff also

submitted records pertaining to the relevant time period as well as his own handwritten

commentary. Plaintiff has not explained why these records were not part of the administrative

record or submitted earlier. In any event, the information regarding Plaintiff’s treatment for

anxiety, depression, and difficulty concentrating was included in the administrative record and

would not likely change the ALJ’s decision. In short, the court will not consider the new evidence

submitted by Plaintiff and will not order that it be reviewed by the Commissioner of Social

Security. The court will now address Plaintiff’s challenges to the ALJ’s decision.

       Plaintiff raises numerous challenges to the ALJ’s decision. Although pro se filings are held

to a less exacting standard than those prepared by counsel, the filing must contain a cogent

                                                6

        Case 1:19-cv-00649-WCG Filed 10/26/20 Page 6 of 14 Document 55
argument with reasons supporting it as well as citations to authority and relevant parts of the

record. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001); McCormick v. City of

Chicago, 230 F.3d 319, 325 (7th Cir. 2000). The court has undertaken a review of the record and

concludes that the ALJ did not err.

        Plaintiff argues that the ALJ failed to consider his mental impairments when assessing the

severity of his impairments at step two of the sequential evaluation process. He asserts that the

ALJ failed to find that his depression was a severe impairment. Notwithstanding the fact that

Plaintiff does not cite any evidence in the record to support a depression diagnosis, the

determination of whether an alleged impairment is severe at step two is essentially a “de minimis”

screening device that allows the SSA to increase “the efficiency and reliability of the evaluation

process by identifying at an early stage those claimants whose medical impairments are so slight

that it is unlikely they would be found to be disabled even if their age, education, and experience

were taken into account.” Bowen v. Yuckert, 482 U.S. 137, 153 (1987); see also Hickman v. Apfel,

187 F.3d 683, 688 (7th Cir. 1999) (noting that the step two determination of severity is “merely a

threshold requirement”). If no severe impairments are found, the case ends with a denial of the

application. But if the ALJ determines that the claimant has at least one severe impairment, the

ALJ will proceed to the remaining steps of the evaluation process. 20 C.F.R. § 404.1523. In this

case, the ALJ found that Plaintiff had severe impairments including bipolar disorder and attention

deficit hyperactivity disorder and continued on with the sequential evaluation to address and

evaluate all of Plaintiff’s impairments. Therefore, the ALJ’s step two finding was not insufficient

so as to require reversal.

        Plaintiff argues that the ALJ’s listing discussion at step three is inadequate. At step three,

the ALJ must determine whether the plaintiff’s impairments or combination of impairments meet



                                                  7

         Case 1:19-cv-00649-WCG Filed 10/26/20 Page 7 of 14 Document 55
or medically equal the severity of an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix

1. 20 C.F.R. § 404.1520(a)(4)(iii). “In considering whether a claimant’s condition meets or equals

a listed impairment, an ALJ must discuss the listing by name and offer more than perfunctory

analysis of the listing.” Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015) (quoting Burnett v.

Barnhart, 381 F.3d 664, 668 (7th Cir. 2004)). Plaintiff contends that the ALJ should have found

that he met the “A” criteria for depression but he neither identifies which listing he believes the

ALJ ought to have addressed nor explains how the evidence supports the criteria of any listing.

The ALJ evaluated Plaintiff’s mental impairments with respect to Listings 12.02 (neurocognitive

disorders) and 12.08 (personality and impulse-control disorders). The ALJ’s decision was more

than perfunctory. The ALJ identified the potentially applicable listings; explained that the

evidence did not meet the listed criteria; and analyzed Plaintiff’s severe and nonsevere

impairments, the objective medical evidence, the medical opinions, and Plaintiff’s subjective

symptoms. When considered in combination with the ALJ’s analysis of Plaintiff’s RFC, the ALJ

met his “duty to articulate.” See Curvin v. Colvin, 778 F.3d 645, 650 (7th Cir. 2015) (“The ALJ

provided the discussion of Curvin’s severe and non-severe impairments, the objective medical

evidence and her credibility directly after step 3 when he determined her RFC. This discussion

provides the necessary detail to review the ALJ’s step 3 determination in a meaningful way.”).

Accordingly, the ALJ’s step three determination was not improper.

       Next, Plaintiff challenges the ALJ’s RFC assessment. A claimant’s RFC “is the most [he]

can still do despite [his] limitations.” 20 C.F.R. § 404.1545(a)(1). It “is a function-by-function

assessment based upon all of the relevant evidence of an individual’s ability to do work-related

activities.” SSR 96-8p. Plaintiff asserts that the ALJ failed to conduct a function-by-function

analysis in assessing his RFC. Although a “function-by-function assessment of an individual’s



                                                8

        Case 1:19-cv-00649-WCG Filed 10/26/20 Page 8 of 14 Document 55
limitations ensures that the ALJ does not overlook an important restriction and thereby incorrectly

classify the individual’s capacity for work,” SSR 96-8p does not require that an ALJ assess every

single work-related function. SSR 96-8p. Instead, the ALJ must provide a “narrative discussion

describing how the evidence supports each conclusion, citing specific medical facts (e.g.,

laboratory findings) and nonmedical evidence.” Ronning v. Colvin, No. 13 CV 8194, 2015 WL

1912157, at *6 (N.D. Ill. Apr. 27, 2015); Knox v. Astrue, F. App’x 652, 657 (7th Cir. 2009)

(“Although the RFC assessment is a function-by-function assessment, SSR 96-8p, the expression

of a claimant’s RFC need not be articulated function-by-function; a narrative discussion of a

claimant’s symptoms and medical source opinions is sufficient.” (internal quotation marks

omitted)).

       The ALJ concluded Plaintiff had the RFC to perform a full range of work at all exertional

levels with very specific limitations, such as Plaintiff can never work at unprotected heights nor

around moving mechanical parts; he can never operate a motor vehicle in a place of work; with

regard to understanding, remembering, and carrying out instructions, he can perform simple,

routine, and repetitive tasks, but not at a production rate pace; with regard to the use of judgment

in the workplace, he can make simple work-related decisions; he can frequently interact with

supervisors and occasionally interact with coworkers and the public; he can tolerate occasional

changes in a routine work setting; and in addition to normal breaks given, he will be off task less

than ten percent of time in an eight-hour workday. R. 55. In creating this detailed RFC, the ALJ

provided a narrative discussion of Plaintiff’s symptoms, his ability to perform activities of daily

living, the medical evidence in the record, and the medical source opinions.

       The ALJ noted that, although Plaintiff alleged disability beginning in April 2003, the record

is devoid of any medical evidence until 2010, when his bipolar disorder was noted to be in



                                                 9

        Case 1:19-cv-00649-WCG Filed 10/26/20 Page 9 of 14 Document 55
remission. In 2012, Darrel Hischke, Ph.D., conducted a psychiatric evaluation and observed that,

while Plaintiff was hyperactive and appeared to have some difficulty with impulse control, he

otherwise presented with no abnormalities. The ALJ observed that, consistently throughout

examinations, Plaintiff presented with signs of an erratic mood and increased energy but did not

present with anxiety, panic attacks, sleep impairment, decreased concentration, memory

impairment, hallucinations, irritability or anger, paranoia, or disorganized thoughts. Although

Plaintiff had some past auditory hallucinations, Plaintiff’s treating provider indicated Plaintiff did

not appear to be responding to internal stimuli. The ALJ noted that, in March 2014, psychological

services reported Plaintiff’s condition was stable, and while Plaintiff reported some side effects to

medication, he reportedly responded very well to clonidine. As for other treatment, the ALJ noted

that Plaintiff engages in one-on-one counseling in prison. R. 56. The ALJ observed that Plaintiff

initially reported that he spends time with others and does not have issues getting along with others,

but he later reported that he does not like people getting close to him because he feels like he has

to fight. R. 53. Outside of segregation, the ALJ noted that Plaintiff is in a double cell and gets

along with all of his roommates while joking together and avoiding drama. Id. The ALJ concluded

that Plaintiff’s statements about the intensity, persistence, and limiting effects of his symptoms are

inconsistent with objective signs because his conditions are adequately controlled on medications

and are inconsistent with his activities reported throughout the record, including trying to get a

prison job, working buffing floors, working as a night custodian, and engaging in educational

classes. R. 56.

       Plaintiff asserts that his pain limits his ability to stand and engage in activities and that he

can only sit for 20 to 30 minutes at a time before he has to change position. To the extent Plaintiff

believes these limitations should have been included in the RFC, Plaintiff did not allege that he



                                                 10

        Case 1:19-cv-00649-WCG Filed 10/26/20 Page 10 of 14 Document 55
had any physical impairments in his disability claims, the state reviewing physicians concluded

that there was no evidence of medically determinable physical impairments, and Plaintiff does not

point to any record evidence that any physical impairments result in limitations beyond what the

ALJ articulated in the RFC. R. 104, 118–19. In short, the ALJ did not err in declining to create

his own limitations related to any physical impairments.

       The ALJ also considered the opinion evidence from Dr. Hischke, the state agency, and

Plaintiff’s sister, Quanisa Turner, in creating the RFC. As to Dr. Hischke’s opinions, the ALJ

noted that, in connection with his November 2012 psychiatric evaluation, Dr. Hischke opined that

Plaintiff had only mild limitations in mental functioning with the exception of marked limitations

in his ability to maintain a pace in a work setting. Though the ALJ found that Dr. Hischke’s mild

findings are more consistent with the evidence, he explained that the abnormalities reported as no

more than mild difficulties following the conversation and recalling two out of three items with

interference tasks, do not support a finding of a marked limitation. The ALJ therefore assigned

only some weight to this opinion. R. 56.

       The ALJ considered the opinion of the state agency through its medical consultants Kyla

King, Psy.D., and Roger Rattan, Ph.D. R. 56. At the initial level in January 2013, the ALJ noted

that Dr. King opined that Plaintiff may have limits with his ability to understand and remember

detailed instructions and has moderate limitations with his ability to concentrate. R. 56–57. Upon

reconsideration in July 2013, the ALJ observed that Dr. Rattan opined that Plaintiff is capable of

basic mental demands of unskilled work. The ALJ assigned great weight to their opinions,

reasoning that the state agency consultants reviewed the record, which remained reflective of

Plaintiff’s condition even subsequent to their review, they understand the disability program, and




                                               11

       Case 1:19-cv-00649-WCG Filed 10/26/20 Page 11 of 14 Document 55
their opinions are consistent with the evidence showing that the claimant’s medication adequately

controls his symptoms. R. 57.

       The ALJ noted that Plaintiff’s sister provided a disability report and other reports, alleging

that Plaintiff zones out, has unknowing outbursts, cannot focus on one task, has terrible listening

skills, and is easily distracted. Id. The ALJ gave some weight to her statements, due to their

consistency with the objective medical evidence and medical opinions of record. He explained

that Turner does not have the medical training necessary to make exacting observations as to dates,

frequencies, types, and degrees of medical signs and symptoms and that, based on her relationship

with Plaintiff, he cannot consider her to be a disinterested third party witness whose statements

would not tend to have a natural tendency to agree with the symptoms and limitations Plaintiff

alleges. Id. The ALJ also noted the assessed Global Assessment of Functioning (GAF) scores of

51 through 70 in the record. The ALJ gave the GAF scores some weight because they are generally

consistent with the objective evidence throughout the record. Id.

       Plaintiff asserts that the ALJ minimized the extent of the limitations from his impairments.

To the extent Plaintiff argues that the ALJ did not sufficiently discuss all of the evidence related

to each of his impairments, an ALJ is not required to discuss every piece of evidence in the record.

See Simila v. Astrue, 573 F.3d 503, 516 (7th Cir. 2009). In this case, the ALJ conducted an

extensive review of the record and limited Plaintiff as set forth in the RFC to account for limitations

found in the medical evidence and other evidence. He explained that, although Plaintiff’s alleged

limitations are not fully persuasive, given the evidence in the record, he found that Plaintiff retains

the ability, despite his impairments, to perform a full range of work with the limitations noted in

the RFC. He determined the off-task limitation is appropriate given Plaintiff’s severe impairments,

which include attention deficit hyperactive disorder. R. 58. The ALJ’s decision satisfies the



                                                  12

        Case 1:19-cv-00649-WCG Filed 10/26/20 Page 12 of 14 Document 55
requirements of SSR 96-8p. The ALJ properly evaluated the record in creating the RFC and

provided a logical bridge between his findings and the record in making his determination. In

short, the ALJ provided a sufficient RFC analysis supported by substantial evidence in the record.

       Plaintiff further asserts that the ALJ erred in not assigning controlling weight to his treating

psychiatrist’s opinion. He does not identify the mental health provider or the opinion at issue,

however, and does not cite supporting authority. Because Plaintiff did not develop this argument,

it will not be considered. See Hall v. Berryhill, 906 F.3d 640, 644 (7th Cir. 2018) (“perfunctory

and underdeveloped arguments are deemed waived” (citation omitted)).

       Plaintiff contends that the ALJ should have obtained a consultative psychological

examination but does not explain why an additional examination was necessary. An ALJ is not

required to order consultative examinations, “but may do so if an applicant’s medical evidence

about a claimed impairment is insufficient.” Skinner v. Astrue, 478 F.3d 836, 844 (7th Cir. 2007);

see also 20 C.F.R. §§ 404.1519; 416.917. The record in this case contained numerous mental

health treatment notes, a consultative examination performed by Dr. Hischke, and two opinions

from state agency physicians, as well as other evidence. The ALJ fully developed the record and

therefore a further psychiatric evaluation was unnecessary.

       One final matter warrants comment. Plaintiff appeared pro se at the administrative hearing,

despite having the right to counsel pursuant to 42 U.S.C. § 406(a)(1) and 20 C.F.R. § 404.1700.

In the Seventh Circuit, a pro se claimant may waive the right to representation, provided the ALJ

explains to the claimant: “(1) the manner in which an attorney can aid in the proceedings; (2) the

possibility of free counsel or a contingency arrangement; and (3) the time limitation on attorney’s

fees to twenty-five percent of past due benefits and required court approval of the fees.” Binion v.

Shalala, 13 F.3d 243, 245 (7th Cir. 1994) (citing Thompson v. Sullivan, 933 F.2d 581, 584 (7th



                                                 13

       Case 1:19-cv-00649-WCG Filed 10/26/20 Page 13 of 14 Document 55
Cir. 1991)). In this case, the Agency explained to Plaintiff the right to representation and allowed

Plaintiff nine months to obtain counsel. R. 69–70. The court finds that the ALJ did not err in

proceeding with the hearing.

       Though Plaintiff disagrees with the ALJ’s finding that he is not disabled, his disagreement

does not invalidate the ALJ’s decision. See Cass v. Shalala, 8 F.3d 552, 555 (7th Cir. 1993). After

a review of the record, I conclude that the ALJ did not commit any legal errors and that substantial

evidence supports his decision. I therefore affirm the Commissioner’s decision.

                                         CONCLUSION

       For the reasons above, the Commissioner’s decision is AFFIRMED. The Clerk is directed

to enter judgment in favor of the Commissioner.

       SO ORDERED at Green Bay, Wisconsin this 26th day of October, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                14

       Case 1:19-cv-00649-WCG Filed 10/26/20 Page 14 of 14 Document 55
